Case 1:21-mj-00432-GMH Document5 Filed 05/24/21 Page 1 of 1

AO 442 (Rev. 11/11) Arrest Warrant

UNITED STATES DISTRICT COURT

 

for the
District of Columbia
United States of America

v. )
Daniel Warmus Case No.

)

)

)

Defendant

ARREST WARRANT

To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested} Daniel Warmus >
who is accused of an offense or violation based on the following document filed with the court: - .

O Indictment O Superseding Indictment CG Information © Superseding Information BI Complaint
QO Probation Violation Petition © Supervised Release Violation Petition GO Violation Notice O Order of the Court

This offense is briefly described as follows: '

18 U.S.C. § 1752(a)(1) - Knowingly Entering or Remaining in any Restricted Building or Grounds Without Lawful |

Authority;

18 U.S.C. § 1752(a)(2) - Knowingly and with Intent to Impede or Disrupt the Orderly Conduct of Government Business or

Official Functions;

40 U.S.C. § $104(e}(2)(D) - Violent Entry and Disorderly Conduct on Capitol Grounds;

40 U.S.C, § 5104(e)(2)(G) - Violent Entry and Disorderly Conduct on Capitol Grounds. ak
AD

Date: 05/17/2021

Digitally signed by G.
Michael Harvey
Oate: 2021.05.17
14:38:03 -04'00'

 

 

Issuing officer’s signature

City and state: Washington, D.C. G, Michael Harvey, U.S. Magistrate Judge
Printed name and title

 

Return

 

This warrant was received on (date) _@5+/-}-.20%{ _, and the person was arrested on (date) _©F. /8.20%|
at (cityandstate) Aldew s New York.

-
Date: es /1e(202, Br) yw

Arresting officer's signature

Pavien FAAreDs -srecamn Awe
Printed name and title

 

 

 
